Case: 12-12175            Date Filed: 11/13/2012   Page: 1 of 4

                                                                            [DO NOT PUBLISH]



                       IN THE UNITED STATES COURT OF APPEALS

                                    FOR THE ELEVENTH CIRCUIT
                                      ________________________

                                                 No. 12-12175
                                             Non-Argument Calendar
                                           ________________________

                                 D.C. Docket No. 1:11-cv-00408-WS-M

DONALD DENNIS,

llllllllllllllllllllllllllllllllllllllll                                     Plaintiff-Appellant,

                                                     versus

JOJO SCHWARZAUER,

llllllllllllllllllllllllllllllllllllllll                                    Defendant-Appellee.

                                       ________________________

                            Appeal from the United States District Court
                               for the Southern District of Alabama
                                   ________________________

                                             (November 13, 2012)

Before DUBINA, Chief Judge, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

         Appellant Donald Dennis, an Alabama prisoner proceeding pro se, appeals

the district court’s grant of summary judgment in favor of JoJo Schwarzauer, the
               Case: 12-12175     Date Filed: 11/13/2012   Page: 2 of 4

Circuit Clerk of Mobile County. On appeal, Dennis argues that the district court

should not have invoked Heck v. Humphrey, 512 U.S. 477, 481-82, 114 S. Ct. 2364,

2369-70, 129 L. Ed. 2d 383 (1994), to bar his claims for relief. He asserts that Heck

does not apply because he challenged Schwarzauer’s denial of his constitutional

right of access to the courts, not the validity of his conviction. Dennis claims that

Schwarzauer violated his right of access to the courts when she mistakenly sent the

wrong inmate’s DNA to the Alabama Court of Criminal Appeals and failed to

properly attach an amendment Dennis filed with a petition for post conviction relief

that was ultimately dismissed by the Alabama Court of Criminal Appeals.

      We review the grant of summary judgment de novo. Robinson v. Tyson

Foods, Inc., 595 F.3d 1269, 1273 (11th Cir. 2010). “Summary judgment is

appropriate when the evidence, viewed in the light most favorable to the nonmoving

party, presents no genuine issue of material fact and compels judgment as a matter

of law in favor of the moving party.” Holloman v. Mail-Well Corp., 443 F.3d 832,

836-37 (11th Cir. 2006). We may affirm the district court’s judgment on any

ground supported by the record. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249,

1256 (11th Cir. 2001).

      State prisoners must use habeas corpus, not 42 U.S.C. § 1983, when seeking

to invalidate their convictions. Wilkinson v. Dotson, 544 U.S. 74, 78-82, 125 S. Ct.
2
               Case: 12-12175     Date Filed: 11/13/2012   Page: 3 of 4

1242, 1245-48, 161 L. Ed. 2d 253 (2005). This bar to challenges under § 1983 to

the fact or duration of confinement was first articulated by Heck, which held that a

§ 1983 action will not lie where “establishing the basis for the damages claim

necessarily demonstrates the invalidity of the conviction.” 512 U.S. at 481-82, 114

S. Ct. at 2369-70. The Supreme Court has stressed the importance of the term

“necessarily,” noting that even where the relief sought may ultimately prove

exculpatory, the “necessarily” standard is not satisfied if the outcome is “hardly

inevitable.” Skinner v. Switzer, 562 U.S. ___, ___, 131 S. Ct. 1289, 1298-99, 179
L. Ed. 2d 233 (2011).

      Access to the courts is a right grounded in several constitutional amendments,

including the First, Fifth and Fourteenth Amendments. Chappell v. Rich, 340 F.3d
1279, 1282 (11th Cir. 2003). To assert an access-to-the-courts claim, the plaintiff

must possess a non-frivolous, arguable underlying cause of action, the presentation

of which was prevented by the defendant. See Barbour v. Haley, 471 F.3d 1222,

1226 (11th Cir. 2006). Indeed, the plaintiff must describe the underlying cause of

action specifically enough in the complaint to show it is more than hope.

Cunningham v. Dist. Attorney’s Office, 592 F.3d 1237, 1271 (2010).

      Here, we conclude from the record that the district court correctly found that

Dennis’s claim that Schwarzauer sent the wrong inmate’s DNA to the Alabama


                                          3
               Case: 12-12175     Date Filed: 11/13/2012   Page: 4 of 4

Court of Criminal Appeals was invalid under Heck. His complaint did not argue

that his constitutional right of access to the courts was infringed by the DNA error

but that the error caused him to be “convicted under someone elses (sic) name.”

As such, Dennis’s DNA-related § 1983 claim attacked his conviction’s validity and

should have been brought as a habeas petition.

      The district court also properly dismissed Dennis’s claim regarding the

misfiled amendment. Dennis did not describe the amendment in the complaint

specifically enough to prove the amendment had merit. In the absence of proof that

the underlying amendment itself was arguable and non-frivolous, his access-to-the-

courts claim was correctly dismissed. Accordingly, we affirm the district court’s

grant of summary judgment.

      AFFIRMED.




                                          4